Citation Nr: 1809119	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  16-13 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of bladder cancer, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  He had meritorious service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In May 2017, the Board remanded this appeal for further development.  The Board finds there has been substantial compliance with previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have exposure to Agent Orange.

2.  The Veteran's bladder cancer is shown to be etiologically related to the Veteran's active service, to include in-service exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria for service connection for residuals of bladder cancer have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (e) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Principles and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that certain diseases associated with exposure to herbicide agents, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307  (a)(6) are met.  38 C.F.R. § 3.309 (e) (2017).

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307 (a).

Additionally, veteran may be service connected for a condition relating to exposure to herbicide agents even if the condition is not a presumptive condition, if proven on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).




II.  Analysis

Here, the Veteran asserts that he developed bladder cancer as a result of exposure to Agent Orange during active service in Vietnam.  

With regard to the first element of service connection, medical evidence of a current disability, the Veteran has a current diagnosis of bladder cancer that was initially diagnosed in 2000.  See October 2017 Urinary Tract Conditions Disability Benefits Questionnaire (DBQ). 

With respect to the second element of service connection, in-service incurrence aggravation of a disease or injury, the Veteran's military personnel records reflect that the Veteran has qualified service in Vietnam.  Thus, the second element is satisfied.

Thus, the dispositive issue in this case is whether the Veteran's bladder cancer is related to his in-service Agent Orange exposure. 

Here, although the Veteran has qualifying service in Vietnam, presumptive service connection for exposure to herbicide agents does not include bladder cancer, and as such, service connection for this cancer is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307 (a) (6), 3.309(e).  However, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d 1039.

In a September 2015 letter from the Veteran's medical provider, Dr. L.J.B. stated the Veteran has a history of bladder cancer.  Dr. L.J.B. noted that the Veteran has been diagnosed with and treated for papillary urothelial carcinoma, grade 2/3 with no lamina propria or vascular invasion.  Specifically, the doctor noted that the Veteran had no risk factors for bladder cancer, except for known carcinogen Agent Orange exposure during his military service in Vietnam.  See September 2015 Kaiser Permanente medical letter.

In an October 2017 VA medical opinion, the VA examiner opined that the Veteran's bladder cancer is at least as likely as not related to exposure to Agent Orange.  In support of this opinion, the VA examiner cited to a journal review that stated that there is an increased relationship between exposures to carcinogens and bladder cancer.  Additionally, the VA examiner cited to another article that stated that Agent Orange is noted to be contaminated with dioxins.  The article goes on to explain that the main dioxin in Agent Orange, 2.3.7.8-tetrachlorodibenzo-p-dioxin (TCDD), is highly toxic and found to cause birth defects in lab animals.  And that the military did not discontinue its use in Vietnam until 1971, with the heaviest herbicide spraying noted from 1967 to 1969.  Also noted was that studies have found that TCDD levels among Veterans who served in Vietnam were higher compared to Veterans who served elsewhere at the same time.  TCDD has been shown to alter genes studied in a lab dish, which, in turn, could increase the risk of cancer.

Thus, the Board finds that based on the medical evidence, specifically Dr. L.J.B.'s September 2015 letter and the October 2017 VA medical opinion, there is competent evidence showing that the Veteran's bladder cancer is at least as likely as not related to his in-service exposure to Agent Orange.  Significantly, there is no contrary medical opinion.  Thus, service connection for residuals of bladder cancer is warranted.


ORDER

Entitlement to service connection for residuals of bladder cancer is granted.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


